OPINION
By THE COURT
Counsel have favored the court with unusually exhaustive briefs in which much of the pertinent testimony is quoted in detail.
Counsel for plaintiff in error in their brief seriously insist (1) That the record does not contain a scintilla of evidence showing-liability for the accident in question upon the part of plaintiff in error; (21 That if such a scintilla can be found that the verdict was against the manifest weight of the evidence.
Defendant in error was employed by plaintiff in error to do certain painting upon a house owned by plaintiff in error known as “Francisco Court.” It was during the painting of this house that the accident in question occurred. The defendant in error claimed that the accident was due to the negligence of plaintiff in error in the construction and maintenance of the balustrade around the front portion of a double porch. This balustrade was composed of concrete spindles set on a concrete base and concrete slabs extending the length and on top thereof.
The defendant in error claims that he was leaning against this balustrade when it gave way and he was thrown to the ground. That the defendant in error was injured is not denied, but plaintiff in error insists that he was in no way responsible for such injury.
There is ample evidence in the record showing- that this railing was defect ive and that such fact had been reported to the building manager of plaintiff in error. Page 24, etc., of the record.
We have read the record with considerable care and upon a consideration, thereof we think there was evidence in the record given by the son, Eugene Price and others from which the jury was justified in returning the verdict in favor of defendant in error.
We shall not attempt to quote this testimony in detail as to do so with effect would require a repetition of substantially the entire testimony offered by defendant in error.
We think the charge of the trial court fully and fairly presented the issues in the case to the jury for its consideration and, as above stated, from a review of the testimony we would not feel warranted in holding-'that the accident in question was not the direct result of the negligence of plaintiff in error.
*6Finding no error in the record which we feel would warrant a reviewing court in disturbing the judgment, the same will be affirmed.
HORNBECK, PJ, KUNKLE and BARNES, JJ, concur.